Citation Nr: 0936157	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-36 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to service connection for idiopathic 
pulmonary fibrosis for purposes of accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and R.G.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran had active service from April 1968 to April 1971.  
He died in May 2006.  The appellant is his widow. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

A hearing in front of the undersigned was held in August 
2009.  A transcript of the hearing has been associated with 
the claim file.  

The appellant assigned the American Legion as her Veterans 
Service Officer representative in March 2008 by submitting a 
VA-Form 21-22.  The American Legion submitted a VA-Form 646 
on behalf of the appellant's claim in March 2009.  By the 
time of the August 2009 Board hearing, the appellant had 
apparently withdrawn the American Legion as her 
representative, as she was noted to not have a power of 
attorney and had no representative during the hearing.  There 
is no formal documentation in the record, however, of the 
appellant having revoked the power of attorney for the 
American Legion.  So, the appellant should be sent a letter 
asking her to acknowledge in writing that she has revoked the 
power of attorney for the American Legion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is necessary with 
regards to the claim for service connection for the cause of 
the Veteran's death.  The record shows that the Veteran died 
in May 2006 from idiopathic pulmonary fibrosis.  
"Idiopathic" as defined by Dorland's Illustrated Medical 
Dictionary 28th edition, 817-818, means of the nature of an 
idiopathy (morbid state of spontaneous origin; one neither 
sympathetic nor traumatic); self-originated; of unknown 
causation.  The Veteran served in the Republic of Vietnam.  
Therefore, exposure to Agent Orange is presumed.  Personnel 
records show that the Veteran's military occupational 
specialty was turret artillery repairman.  

The appellant testified at the hearing that she had been 
married to the Veteran since 1967 and that about 10 years 
after service, she witnessed the Veteran having shortness of 
breath.  He did not seek treatment and just thought he was 
out of shape.  It was not until 2004 that he was seen and 
diagnosed with idiopathic pulmonary fibrosis.  She testified 
that he had not smoked for 30 years by the time he died in 
2006 and had not been around any kind of smoke or chemicals 
since his service.  She further testified that in addition to 
Agent Orange exposure in Vietnam, the Veteran also was around 
diesel fumes and even asbestos in the tanks. 

A review of the claims file shows that there are conflicting 
opinions of record.  The negative evidence includes a May 
2004 opinion that was submitted by a private physician who 
indicated that he followed the Veteran in his pulmonary 
clinic for idiopathic pulmonary fibrosis.  The Veteran had 
apparently been exposed to dioxin in Vietnam.  While 
idiopathic fibrosis had no known link with any particular 
exposure, there was also no specific evidence that dioxin 
exposure could not be a contributing factor.  

A January 2005 opinion from a private physician notes that 
idiopathic pulmonary fibrosis is a progressive and fatal 
fibrosing lung disease of unknown etiology occurring most 
commonly in adults but occasionally in adolescents.  There 
was no known association between Agent Orange exposure and 
the development of pulmonary fibrosis.  However, there were 
several known environmental exposures known to be associated 
with increasing risk in developing idiopathic pulmonary 
fibrosis.  One could propose that napalm exposure/ Agent 
Orange exposure was an environmental exposure increasing risk 
of idiopathic pulmonary fibrosis but this was not proven and 
remained speculative.  

In February 2008, a VA physician submitted an opinion that 
there was no evidence to link Agent Orange exposure with 
pulmonary fibrosis and that the term idiopathic pulmonary 
fibrosis meant that the cause of the disease was unknown.  
There was no known connection with Agent Orange exposure.

The positive evidence consists of an August 2005 opinion that 
was submitted by a private physician who indicated that he 
had followed the Veteran from 1967 through June 2004 and that 
during this period of time he knew of no toxic exposures of 
any kind that would have predisposed the Veteran to 
developing pulmonary fibrosis except for his exposures 
incurred while a member of the Armed Forces.  

None of these opinions are adequate to decide this claim.  
The May 2004 and January 2005 opinions are speculative at 
best as they both entertain the possibility of a relationship 
between Agent Orange exposure and idiopathic pulmonary 
fibrosis but do not provide a definitive opinion one way or 
the other, besides noting that there was no known medical 
evidence of a relationship between Agent Orange exposure and 
idiopathic pulmonary fibrosis.   The February 2008 physician 
also based his opinion on the fact that there was no known 
relationship between Agent Orange exposure and idiopathic 
pulmonary fibrosis.  Even though studies have not shown that 
idiopathic pulmonary fibrosis is presumed to be related to 
Agent Orange exposure, that does not mean that a relationship 
cannot be shown on a direct basis.

While there is no positive association between exposure to 
herbicides and any other condition for which the Secretary of 
VA has not specifically determined that a presumption of 
service connection is warranted, this does not preclude a 
claimant from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994); Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996); 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984).  The rationale employed in Combee also applies to 
claims based on exposure to herbicide exposure.  Brock v. 
Brown, 10 Vet. App. 155 (1997).

The appellant has submitted evidence of a direct relationship 
between the Veteran's Agent Orange exposure and his 
idiopathic pulmonary fibrosis.  However, given the fact that 
the August 2005 physician did not indicate a review of the 
claims file including the Veteran's smoking history or 
specifically state which type of military "exposures" he 
was referring to in his opinion, another opinion is necessary 
to resolve this matter.  

The Veteran's complete personnel record also should be 
obtained to determine whether there is any evidence the 
Veteran was exposed to asbestos during his service or any 
diesel fumes.  
 
Additionally, the appellant should be provided with a notice 
letter that satisfies the criteria of Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

In September 2006, the RO denied the appellant's claim for 
accrued benefits.  In October 2006, the appellant filed a 
timely Notice of Disagreement wherein she disagreed with the 
denial of the DIC claim which included a claim for service 
connection for pulmonary fibrosis on an accrued benefits 
basis.  Specifically, she argued that the Veteran's pulmonary 
fibrosis was a direct result of his herbicide exposure as 
well as other toxic fumes in service.  The record reflects 
that the RO has not issued the requisite statement of the 
case (SOC) with respect to this issue pursuant to 38 C.F.R. § 
20.200, and therefore, the Board must remand this issue for 
proper issuance of an SOC, and to provide the appellant an 
opportunity to perfect an appeal of the issue thereafter by 
filing a timely substantive appeal.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

Moreover, the Board notes that the issue of entitlement to 
service connection for the cause of the Veteran's death is 
inextricably intertwined with the issue of entitlement to 
service connection for idiopathic pulmonary fibrosis for 
purposes of accrued benefits.  The Board may not decide the 
issue of entitlement to service connection for the cause of 
death until the issue of entitlement to service connection 
for pulmonary fibrosis for purposes of accrued benefits has 
been adjudicated.  The appropriate remedy where a pending 
claim is inextricably intertwined with a claim currently on 
appeal is to remand the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

On remand, the RO should issue an SOC concerning the 
appellant's claim for service connection for idiopathic 
pulmonary fibrosis for purposes of accrued benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notice letter 
addressing her DIC claim including 
service connection for the cause of the 
Veteran's death and accrued benefits 
that satisfies the criteria of Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  
Ask the appellant to verify that she 
has revoked the power of attorney for 
the American Legion.

2.  Obtain the Veteran's complete 
personnel records to determine whether 
there is any evidence of exposure to 
asbestos in service or diesel fumes.  A 
response from the National Personnel 
Records Center, whether negative or 
positive, is required.

3.  Issue an SOC to the appellant 
addressing the issue of entitlement to 
service connection for idiopathic 
pulmonary fibrosis for purposes of 
accrued benefits.  The appellant also 
must be advised of the time limit in 
which she may file a substantive 
appeal.  38 C.F.R. § 20.302(b).

4.  Arrange for a VA pulmonary medical 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that the idiopathic 
pulmonary fibrosis which caused the 
Veteran's death, was due to exposure to 
Agent Orange or any other known 
chemical exposure including asbestos or 
diesel fumes.  The examiner should  
specifically consider the appellant's 
testimony at the August 2009 Board 
hearing, the above-cited information in 
the body of this Remand, and the 
opinions from the private physicians 
dated in May 2004, January 2005, and 
August 2005, as well as the February 
2008 VA opinion.  

The examiner must review the claims 
folder and the pertinent medical 
records contained therein.  A rationale 
for all opinions expressed must be 
provided.  

5.  After the above development has 
been completed, readjudicate the 
appellant's claim of service connection 
for the cause of the Veteran's death.  
If any benefit sought on appeal remains 
denied, the appellant and her 
representative should be issued a 
Supplemental Statement of the Case 
(SSOC) which addresses all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered since the issuance of the 
last SSOC.  The appellant should be 
given the opportunity to respond to the 
SSOC before the case is returned to the 
Board for further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


